


 HR 5676 ENR: To designate the facility of the United States Postal Service located at 6300 N. Northwest Highway in Chicago, Illinois, as the “Officer Joseph P. Cali Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 5676

AN ACT
To designate the facility of the United States Postal Service located at 6300 N. Northwest Highway in Chicago, Illinois, as the Officer Joseph P. Cali Post Office Building.

 
1.Officer Joseph P. Cali Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 6300 N. Northwest Highway in Chicago, Illinois, shall be known and designated as the Officer Joseph P. Cali Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Officer Joseph P. Cali Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
